     Case 1:20-cv-00251-H-BU
       Case                   Document75 Filed
             1:20-cv-00251-H Document     Filed12/14/20
                                                12/02/20 Page
                                                          Page11ofof22 PageID
                                                                        PagelD21
                                                                               18


AO 440 (Rev. 12/09) Summons in a Civil Action




                                                                                  D
                       V.                          Civil Action No. 1 :20-cv-00251-H-BU

           Consumer Cellular Inc
                     Defendam


                                 Summons in a Civil Action
                               C/O Corporation Service Company
TO: Consumer Cellular Inc D/B/A CSC-Lawyers Incorporating Service Company
                               211 E. 7th Street Suite 620
                               Austin, TX 78701
A lawsuit has been filed against you.

       Within 21 days after service of this summons on you (not counting the day you received
it) -- or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) -- you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiffs attorney, whose name and address are:

     Mohammed Badwan
     2500 South Highland Avenue
     Suite 200
     Lombard, IL 60148

    If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.




DA TE: 12/02/2020
Case 1:20-cv-00251-H Document 7 Filed 12/14/20   Page 2 of 2 PageID 22
